 

 

** INEOUND NOTIFICATION l FAX RECEIVED SUCCESSFULLV **

 

TIME RECEIVED REMOTE CSID DURATION PAGES STATUS
November" 5. 2018 at 2:20:13 F'M EST 59 2 Received
Nov. 5.2…3 Q:iSPi\/i .Federai Pubiit Deiendet - N\'W N0.0@?O P. l/Q

FEnEnAL Pusn_lc DEFl-:NDER’s OFFlcE
WEBTERN Disrmcrr c)F NEW YoRK

MAR:ANNE Nlaa\al\to_ EquFA `
F£'o£'ml. Pusuc DEFENDEH 25 EAST IlelN STREET 300 F'EARL ETFtEET.' SUlTE 200
marlanno_marlano@fd.org 1311qu FEDERA|_ |`-"|_AZA. EU]TE 400 EUFFALO, NEW YDRK 1 4202
RocHEs"rEa, NEW Yoai~: 1461/t 715~551'3341
t . j 71 6-551-3346»»|=1\>{
ANNE. |V|. EURGEZR ` ` ‘ ‘ -
‘ 535-263~6201
‘ suPERVEoRFAs.-slsm~r FEDERAL REFLYTO.‘RQ¢:HESTER
Pusue'DEFENnEi-.' ` q FAX! 555»263-557‘[ ‘

anne_`hurger@fdrorg

Novembe:r 5, 2013

VIA FAX

Honorable E`.lizabeth A. Wolford
United States District Judge
United States Courthouse

. 100 State Street `
Rochester, NY 14614

Re: United Sttitss il'. James Wulz‘on, l7-cr-6079-EAW-MWP
Dear lodge Wolford:-

l am due to file objections today in connection With the Coutt’s Report and .
Recommendation in the_above-captioned case Which Was issued On October 22, 2013. l .
respectfully request that the Court extend the defense’s deadline to file its objections to the
Report and Recommendation to November 26th This additional time Will allow the defense to
complete the framing of its objections and file them with the Court.

ln light of the above,l also request that the Court continue the speedy trial exclusion in
the interests of justice pursuant to 18 U.S.C. 3161(11)(7) as it is in my clients interest that I have
sufficient time to prepare and submit the defense’s objections to the Report and
Recommendation. AUSA Field has indicated that,he does not object to my request
Sincerely,

Assistant Federal Public Defender

cc: lohn Field, AUSA (via faX) '

 

Nov. 5.2…8 Q:iQPi\/i_ iederai Pubiit Deiendet - N\'W No.i}bl@ P. 2/2

ANNE M. BURGER
Assistant Federal Pnblic Defender . _ -
FEDERAL PUBLIC DEFENDER’S OFFICE
28 East Main Street, Suite 400
Rochester, NY 14614
'585-263-6201
Fax: 585-263-5871

Email: Anne_Bur'ger@fd.org

FAX CO_VER SHEET
'I`o: Chambers, Hon. Elizabeth A. Wolford‘
AUS_A John Field
Ret l United States v. J ames Walton, l7-cr-6079-EAW

])ate: ' November 5, 2018
Pages (Inc. Cover): 2

Comments:

The information contained in this fair is intended only for the use of the individual(s) named "
above. lf the person actually receiving this farr or any other reader of the fast is not the`named
recipient or the employee or agent responsible for delivering it to the named recipient, any use,
dissemination, distribution, or copying of the communication is strictly prohibitedl If you have
received this_fax in error, please immediately notify the sender by telephone and return the
original to us at the above address Thanl< you.

